Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the amendment filed on 10/1/21. Claims 1 – 20, 22, 23, 33 and 35 have been canceled, claim 36 has been added and claims 21, 24 – 32, 34 and 36 are pending.

Response to Arguments
Applicant’s arguments filed 10/1/21 with respect to amended claims 21 and 34 have been considered but are moot in light of the new rejection based on the amended claim limitations. Applicants argue Zhang does not disclose “determining a number of retransmissions of a signal based on the second channel busy ratio and a priority of the signal.” However, Examiner respectfully disagrees and notes “determines a number of retransmissions of a signal based on the second channel busy ratio and a priority of the signal” is not described in the specification and is deemed new subject matter. The claim limitation is rejected based on the broadest reasonable interpretation. 
Zhang teaches the above limitation in paragraph 140: if the data packet is allowed to be re-transmitted, then the UE further randomly selects PSCCH and PSSCH resources for re-transmission of the data packet from the above subframe range… The UE should set a priority field (Priority) in the PSCCH to a priority of data currently transmitted. Also refer to paragraph 138.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 21, line 6, “determines a number of retransmissions of a signal based on the second channel busy ratio and a priority of the signal” is not described in the specification and is deemed new subject matter.
In claim 34, line 5, “determining a number of retransmissions of a signal based on the second channel busy ratio and a priority of the signal” is not described in the specification and is deemed new subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 24 – 26, 29 – 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0367005 A1) in view of Zhang et al. (US 2020/0314803 A1).
Regarding claims 21 and 34, Shi teaches a first communication apparatus (Fig. 16: vehicle), comprising: circuitry (processor 1603), which, in operation, measures, for resource pool(s), one or more channel busy ratios including a first channel busy ratio and a second channel busy ratio (paragraph 214: network congestion measurement event…reports the network congestion information to the base station. The network congestion information includes a CBR… The CBR may be usage of all PRBs (Physical Resource Block)); and a transmitter (transmitter 1602), which, in operation, reports the measured one or more channel busy ratios to a base station (paragraph 214: network congestion measurement event…reports the network congestion information to the base station. The network congestion information includes a CBR).
Shi fails to explicitly teach one or more channel busy ratios including a first channel busy ratio relating to a Physical Sidelink Control Channel (PSCCH) and a second channel busy ratio relating to Physical Sidelink Shared Channel (PSSCH); and determines a number of retransmissions of a signal based on the second channel busy ratio and a priority of the signal; and transmits the signal to the base station using the resource pool(s).
However, Zhang teaches one or more channel busy ratios including a first channel busy ratio relating to a Physical Sidelink Control Channel (PSCCH) and a second channel busy ratio relating to Physical Sidelink Shared Channel (PSSCH) (paragraph 141: the UE should randomly select a frequency resource of a certain subframe for PSCCH and PSSCH. Also described in paragraphs 149 and 164); and determines a number of retransmissions of a signal based on the second channel busy ratio and a priority of the signal (paragraph 140: if the data packet is allowed to be re-transmitted, then the UE further randomly selects PSCCH and PSSCH resources for re-transmission of the data packet from the above subframe range… The UE should set a priority field (Priority) in the PSCCH to a priority of data currently transmitted. Also described in paragraph 138); and transmits the signal to the base station using the resource pool(s) (paragraph 139: Step 220: the UE selects transmission resource(s) according to an RM resource selection mode from an RM transmission resource pool, and transmits physical signal(s) through the transmission resource(s)).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shi’s apparatus by incorporating the teachings of Zhang, for the purpose of obtaining information regarding a specified channel.
Regarding claim 24, Shi teaches the first communication apparatus according to claim 21, wherein, the one or more channel busy ratios includes a first channel busy ratio relating to a first type of a channel resource pool and a second channel busy ratio relating to a second type of a channel resource pool (paragraph 214: The CBR may be usage of all PRBs (Physical Resource Block, physical resource block)).  
Regarding claim 25, Shi teaches the first communication apparatus according to claim 21, but fails to explicitly disclose wherein, the one or more channel busy ratios includes a first channel busy ratio relating to a first transmission mode in which the base station schedules resources.  
	However Zhang teaches wherein, the one or more channel busy ratios includes a first channel busy ratio relating to a first transmission mode in which the base station schedules resources (paragraphs 3-5: Mode 1. Also described in paragraphs 149).  

Regarding claim 26, Shi teaches the first communication apparatus according to claim 25, but fails to explicitly disclose wherein, the one or more channel busy ratios includes a second channel busy ratio relating to a second transmission mode in which the first communication apparatus autonomously schedules resources.  
	However, Zhang teaches wherein, the one or more channel busy ratios includes a second channel busy ratio relating to a second transmission mode in which the first communication apparatus autonomously schedules resources (paragraphs 3-4; paragraph 127: autonomous resource selection mode. Also described in paragraphs 149).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shi’s apparatus by incorporating the teachings of Zhang, for the purpose of transmitting information according to a specified technique.
Regarding claim 29, Shi teaches the first communication apparatus according to claim 21, wherein, the report of the measured one or more channel busy ratios is triggered by an event (paragraph 214: It should be noted that the vehicular device monitors the vehicle-to-vehicle communication resource usage according to the configured trigger condition for reporting a network congestion measurement event. When the trigger condition for reporting a network congestion measurement event is met if the measured vehicle-to-vehicle communication resource usage is greater than or equal to the first threshold in the first time period… The network congestion information includes a CBR).  
Regarding claim 30, Shi teaches the first communication apparatus according to claim 21, wherein, the measured one or more channel busy ratios is reported periodically (paragraph 317:  important parameters of the periodically triggered measurement event are a measurement period T_C and a monitoring time T). 
Regarding claim 31, Shi teaches the first communication apparatus according to claim 21, wherein, each of the one or more channel busy ratios indicates a ratio of a number of resources which exceed a threshold to a total number of resources (paragraph 214: When the trigger condition for reporting a network congestion measurement event is met if the measured vehicle-to-vehicle communication resource usage is greater than or equal to the first threshold. Also described in paragraph 224).  
Regarding claim 32, Shi teaches the first communication apparatus according to claim 21, wherein, each of the one or more channel busy ratios is calculated for a plurality of Physical Resource Blocks (PRBs) (paragraph 214: The CBR may be usage of all PRBs (Physical Resource Block, physical resource block)). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shi and Zhang as applied to claim 21 above, and further in view of Huang et al. (US 2020/0221467 A1).
Regarding claim 27, Shi teaches the first communication apparatus according to claim 21, but fails to explicitly disclose wherein, the one or more channel busy ratios are measured per a component carrier.  
However, Huang teaches wherein, the one or more channel busy ratios are measured per a component carrier (paragraph 51: the suitability of the first aggregated CCs is measured by at least one of the following parameters, including the measured CBR values, and the measured PC5 link quality values… the UE2 104b measures the CBR value of each CC in the first aggregated CCs based on the received power and calculate the portion of the busy sub-channel in the whole resource pool).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shi’s apparatus by incorporating the teachings of Zhang, for the purpose performing measurements based on aggregated carriers.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shi and Zhang as applied to claim 21 above, and further in view of Gulati et al. (US 10,447,596).
Regarding claim 28, Shi teaches the first communication apparatus according to claim 21, but fails to explicitly disclose wherein, the transmitter, in operation, transmits a radio signal to a third communication apparatus by adjusting radio parameters including power and a number of transmissions of a transport block based on the one or more channel busy ratios.
However, Gulati teaches wherein, the transmitter, in operation, transmits a radio signal to a third communication apparatus by adjusting radio parameters including Figs. 4 and 5; col. 17, lines 7-15: the UE may perform congestion control based on at least one of the CBRs described above (e.g., CBR.sub.e, CBR.sub.d, CBR.sub.control_e, CBR.sub.control_d, CBR.sub.data_e, CBR.sub.data_d). To perform congestion control based on the CBR (e.g., CBR.sub.e, CBR.sub.d, CBR.sub.control_e, CBR.sub.control_d, CBR.sub.data_e, CBR.sub.data_d), the UE may adjust transmission parameters (e.g., a number of occupied resources, MCS, a transmission rate, a number of HARQ retransmissions, etc.) and/or transmission power of the UE. Also described in col. 21, lines 43-53 and col. 31, lines 36-52).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shi’s apparatus by incorporating the teachings of Gulati, for the purpose performing congestion control.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Shi and Zhang as applied to claim 21 above, and further in view of Ouchi et al. (US 2019/0229964 A1).
Regarding claim 36, Shi teaches the first communication apparatus according to claim 21, but fails to explicitly disclose wherein the circuitry, in operation, measures the first channel busy ratio relating to the PSCCH and the second channel busy ratio relating to the PSSCH separately in different schemes.
	However, Ouchi teaches measuring the first channel busy ratio relating to the PSCCH and the second channel busy ratio relating to the PSSCH separately in different paragraph 161: The terminal apparatus in sidelink transmission mode 2 may perform the transmission process on the PSCCH and/or PSSCH independently from the DCI format used for the PSCCH and/or PSSCH scheduling (e.g., DCI format 5 or the first SL grant). Here, the transmission process on the PSCCH and/or PSSCH may include the mapping process on the PSCCH and/or PSSCH, and selecting the resource (resource pool)).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shi’s apparatus by incorporating the teachings of Ouchi, for the purpose of obtaining information independently according to a specified technique to minimize errors. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462